FILED
                                 UNITED STATES DISTRICT COURT
                                                                                           SEP 3 0 2009
                                 FOR THE DISTRICT OF COLUMBIA                        NANCY MAYER WHITTINGTON, CLERK
                                                                                           U S. DISTRICT COURT

    LLOYD BELL,

                    Plaintiff,
                                                    1
    v.                                              )      CivilActionNo.      u9 1868
                                                    )
    JILL R. GRANT,                                  1
                                                    )
                    Defendant.                      )

                                     MEMORANDUM OPINION

           This matter comes before the Court on review of plaintiffs pro se complaint and

    application to proceed in forma pauperis. The application will be granted, but the complaint will

    be dismissed.

           Plaintiff alleges that Dr. Jill Grant engaged in a criminal conspiracy by prescribing

    medication for the treatment of plaintiffs mental illness with knowledge of its objectionable side

    affects. See Compl. at 2. Plaintiff "is seeking restitutional punishment money for the crimes

    exposed in this complaint" in the amount of $1 million. Id. at 3.

           Generally, "in the criminal context, the Supreme Court has refused to imply a private

    right of action in 'a bare criminal statute."' Prunte v. Universal Music Group, 484 F. Supp. 2d

    32,42 (D.D.C. 2006) (quoting Cort v. Ash, 422 U.S. 66, 79-80 (1975)). The criminal statute on

    which plaintiff appears to rely, 18 U.S.C.   5 241, does not create a private right of action.   See

    Ibrahim v. Latham & Watkins, No. 09-0732,2009 WL 1076695 (D.D.C. Apr. 22,2009)

    (dismissing criminal conspiracy claim on the ground that "[o]nly the federal government can

    bring an action for criminal conspiracy under 18 U.S.C. 5 24lW),
                                                                   aff'd, No. 09-7048,2009 WL

1   2762198 (D.C. Cir. Aug. 28,2009).
       The Court will dismiss this action because the complaint fails to state a claim upon which

relief can be granted. See 28 U.S.C. 44 1915(e)(2)(B)(ii), 1915A(b)(l).

       An Order consistent with this Memorandum Opinion is issued separately.




                                                    United States District Judge